The court acted within its discretion in granting plaintiff an extension of time to serve defendant, pursuant to CPLR 306-b, in the interest of justice (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 104-106 [2001]). Defendant received notice of the lawsuit and served an answer before the statute of limitations expired (cf. Slate v Schiavone Constr. Co., 4 NY3d 816 [2005]). Contrary to defendant’s contention, under these cir*613cumstances, plaintiff was not required to show either diligent efforts or exigent circumstances (see Leader, 97 NY2d at 105).
We have considered defendant’s remaining arguments and find them without merit. Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ.